19-10771-scc       Doc 2    Filed 03/13/19    Entered 03/13/19 21:23:40       Main Document
                                             Pg 1 of 12


Bracewell LLP
1251 Avenue of the Americas
New York, NY 10020-1100
Telephone: (212) 508-6100
Facsimile: (212) 508-6101
Jennifer Feldsher
Mark E. Dendinger

Attorneys for FTI Consulting Canada Inc.
In its Capacity as Monitor and Foreign Representative for the Debtor


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:
                                               Chapter 15
 IMPERIAL TOBACCO CANADA
 LIMITED,                                      Case No. 19-10771(___)


           Debtor in a Foreign Proceeding.

                 VERIFIED CHAPTER 15 PETITION FOR
    RECOGNITION OF FOREIGN MAIN PROCEEDING AND RELATED RELIEF

          FTI Consulting Canada Inc. (“FTI,” or the “Monitor”) is the Court-appointed monitor for

Imperial Tobacco Canada Limited (“ITCAN” or the “Debtor”) in a proceeding under Canada’s

Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36, as amended, pending before the

Ontario Superior Court of Justice (Commercial List) at Toronto (the “Canadian Proceeding”). The

Monitor is authorized to serve as the foreign representative of the Debtor as defined by section

101(24) of title 11 of the United States Code (the “Bankruptcy Code”).

          On March 13, 2019, the Monitor commenced this Chapter 15 case (the “Chapter 15 Case”)

by filing, on behalf of the Debtor and pursuant to sections 1504 and 1515 of the Bankruptcy Code,

this Verified Chapter 15 Petition for Recognition of Foreign Main Proceeding and Related Relief

(the “Verified Petition”) along with the Official Form 401 (Chapter 15 Petition for Recognition of




#5898803
19-10771-scc           Doc 2   Filed 03/13/19       Entered 03/13/19 21:23:40              Main Document
                                                   Pg 2 of 12


a Foreign Proceeding); the Application for an Order (I) Scheduling Recognition Hearing, (II)

Specifying Deadline for Filing Objections and (III) Specifying Form and Manner of Notice (the

“Notice Application”); and an Ex Parte Application for Temporary Restraining Order and Relief

Pursuant to Sections 1519 and 105(a) of the Bankruptcy Code (the “Application for Provisional

Relief” and, collectively with the Verified Petition and Notice Application, the “First Day

Motions”).

           In support of the First Day Motions, the Monitor has also filed a memorandum of law (the

“Memorandum of Law”) and a Declaration of the Monitor in support of the First Day Motions (the

“Bishop Declaration”).

                                     PRELIMINARY STATEMENT

                  1.      The Monitor has commenced this Chapter 15 case ancillary to the Canadian

Proceeding and respectfully files this Verified Petition with the required accompanying

documentation pursuant to sections 1504 and 1515 of title 11 of the Bankruptcy Code. By this

Verified Petition, the Monitor seeks (a) recognition of the Monitor as the foreign representative

(the “Foreign Representative”), as defined in section 101(24) of the Bankruptcy Code, (b)

recognition of the Canadian Proceeding as a foreign main proceeding pursuant to sections 1515,

1517 and 1520 of the Bankruptcy Code and (c) recognition and enforcement of the Initial Order

of the Canadian Court dated March 12, 2019 (the “Canadian Order for Relief”) in the United

States.1

                  2.      The Monitor seeks recognition of the Canadian Proceeding and related

relief from this Court to protect the Debtor’s assets in the United States and to ensure continuation



1
  Alternatively, if the Court does not recognize the Canadian Proceeding as a foreign main proceeding, the Monitor
requests that the Court grant the relief available under sections 1507 and 1521 of the Bankruptcy Code as a foreign
non-main proceeding.


                                                        2
19-10771-scc         Doc 2   Filed 03/13/19    Entered 03/13/19 21:23:40        Main Document
                                              Pg 3 of 12


of the Debtor’s supply chain and inventory management and distribution processes while the

Debtor pursues a comprehensive restructuring in Canada. The Verified Petition satisfies all of the

requirements set forth in section 1515 of the Bankruptcy Code. A certified copy of the Canadian

Order for Relief is attached hereto as Exhibit A, in fulfillment of the requirement of Section

1515(b) of the Bankruptcy Code. A Statement Identifying Foreign Main Proceedings is attached

hereto as part of Exhibit B, in fulfillment of the requirement of Section 1515(c) of the Bankruptcy

Code. Pursuant to Rule 1007(a)(4) of the Federal Rules of Bankruptcy Procedure, a list containing

the names and addresses of all persons or bodies authorized to administer foreign proceedings of

the Debtor, and all parties to litigation pending in the United States in which the Debtor is a party

at the time of the filing of this Verified Petition, is attached hereto as part of Exhibit C, and a

corporate ownership statement is attached hereto as Exhibit D.

                3.      Based on the foregoing and for the reasons described herein, the Monitor

submits it has satisfied the requirements for an order granting recognition of the Canadian

Proceeding under Chapter 15 of the Bankruptcy Code.

                                  JURISDICTION AND VENUE

                4.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P). Venue is proper in this

district pursuant to 28 U.S.C. § 1410(1), as the Debtor maintains its principal place of business in

the United States in this district and has a bank account in this district.

                5.      The statutory predicates for the relief requested herein are sections 105(a),

1504, 1507, 1515, 1517, 1520, and 1521 of the Bankruptcy Code.




                                                   3
19-10771-scc             Doc 2   Filed 03/13/19       Entered 03/13/19 21:23:40                Main Document
                                                     Pg 4 of 12


                                                BACKGROUND

I.         The Debtor’s Business

                    6.      As more fully described in the Affidavit of Eric Thauvette of the Debtor

(the “ITCAN Affidavit”),2 the Debtor is a privately held corporation incorporated under the

Canada Business Corporations Act, R.S.C., 1985, c. C-44 (“CBCA”). The Debtor is 100% owned

by British American Tobacco International (Holdings) B.V. which is itself an indirect subsidiary

of British American Tobacco, p.l.c. (“BAT”).3 The Debtor’s registered head office is located in

Brampton, Ontario. [ITCAN Aff. ¶ 17]

           A.       The Debtor’s Tobacco Business and U.S. Inventory

                    7.      The Debtor is primarily a tobacco importer. It purchases finished tobacco

products from its affiliate British American Tobacco Mexico S.A. de C.V. (“BAT MX”) and

imports them, through the United States, into Canada.4 [ITCAN Aff. ¶¶ 4, 19] The Debtor’s

tobacco products lead the industry in Canada with roughly 48% market share of all legal Canadian

tobacco sales in 2018. [ITCAN Aff. ¶ 28]

                    8.      The Debtor’s subsidiary, Imperial Tobacco Company Limited (“ITCO”), is

the exclusive distributor of the Debtor’s tobacco products and PRRPs in Canada. ITCO buys

finished products from the Debtor and sells them to wholesalers and retailers throughout Canada.

In all, ITCO sells 15 brands of cigarette products and PRRPs under various trademarks to




2
    The ITCAN Affidavit has been filed as Exhibit A to the Bishop Declaration. Dkt. No. [5].
3
  Copies of the Debtor’s Certificate of Amalgamation and Certificate of Amendment are attached to the Bishop
Declaration as Exhibit C.
4
  The Debtor also buys a small amount of tobacco finished goods from two BAT affiliated companies and imports
tobacco heated products and vaping products (collectively, “PRRPs” or “the potentially reduced-risk products”) for
sale in Canada, albeit not through the United States.


                                                          4
19-10771-scc        Doc 2   Filed 03/13/19    Entered 03/13/19 21:23:40        Main Document
                                             Pg 5 of 12


approximately 26,825 retailers and 184 wholesalers. [ITCAN Aff. ¶ 4] ITCO also operates all of

ITCAN’s distribution centers in Canada. [ITCAN Aff. ¶ 20]

               9.      The Debtor acquires title to the product it purchases from BAT MX once it

is loaded onto trucks in Mexico bound for the United States. The product is brought to the United

States and warehoused in the Debtor’s two free trade zone distribution centers located in Ohio and

Montana and then transported on an “as needed” basis into Canada by ground with Ryder

Dedicated (and/or Integrated Logistics, a division of Ryder Truck Rental Canada Ltd. (such Ryder

entities, collectively with Ryder subcontractors, “Ryder”)) or Baine Johnston Corporation

(“BJC”). [ITCAN Aff. ¶¶ 41, 68] Some product is also transported by UPS. [ITCAN Aff. ¶ 76]

Based on historical 2018 data, approximately four weeks’ worth of finished product inventory is

stored in the U.S. distribution centers, one and a half weeks’ worth of inventory is in transit and

eight to ten days’ worth of inventory is in Canada at any given time. [ITCAN Aff. ¶ 68]

               10.     While ITCO is technically in charge of distribution of finished products in

the Canadian distribution centers, day-to-day operations and management of ITCAN’s distribution

centers in both Canada and the United States are performed by either Ryder or BJC. [ITCAN Aff.

¶ 74]

               11.     As of December 31, 2018, the Debtor had total assets of approximately

C$5.53 billion and total liabilities of approximately C$1.09 billion. [ITCAN Aff. ¶¶ 117, 123] As

of December 31, 2018, the Debtor and ITCO employed approximately 466 full-time employees

and 98 contract employees. [ITCAN Aff. ¶¶ 45, 46]

        B.     The Debtor’s U.S. Operations and Subsidiaries

               12.     The Debtor is the direct or indirect corporate parent of several subsidiaries

in the United States. These include Imasco Holdings Group, Inc. (“Imasco”), Imasco Holdings,

Inc., ITL (USA) Limited and Genstar Pacific Corporation (collectively, the “U.S. Subsidiaries”).

                                                 5
19-10771-scc     Doc 2     Filed 03/13/19    Entered 03/13/19 21:23:40        Main Document
                                            Pg 6 of 12


[ITCAN Aff. ¶ 25] The U.S. Subsidiaries are dormant but administer various legacy liabilities

related to their former business operations, including workman’s compensation claims and pension

and health plan liabilities. [ITCAN Aff. ¶ 25] Over the years, the Debtor has provided funding

for the U.S. Subsidiaries on a monthly basis in the form of a capital contribution to Imasco.

[ITCAN Aff. ¶ 25]

               13.    In 2015, the Debtor moved its principal and only place of business in the

United States to New York, New York (the “New York Office”), where it is registered to do

business. The Debtor leases the New York Office for the purpose of administering funding of the

U.S. Subsidiaries and otherwise managing its interests in the United States. The Debtor has a U.S.

bank account with Citibank N.A. in New York City, which is primarily used to fund Imasco.

[ITCAN Aff. ¶¶ 40, 86]

               14.    Pursuant to an agreement dated April 2, 1986, ITCAN guaranteed payment

of certain pension and retirement obligations of its U.S. Subsidiaries. [ITCAN Aff. ¶ 55] During

the pendency of this case, ITCAN intends to continue to fund contributions to Imasco so that its

U.S. Subsidiaries can make ordinary course payments in respect of their pension and retirement

plan obligations, with the exception of (i) a non-U.S. tax qualified “deferred income plan” for

approximately 53 individuals who are either former senior management employees of Genstar or

their surviving spouses, (ii) a non-U.S. tax qualified ”supplemental executive retirement plan” for

approximately 14 individuals who were either former Genstar employees or their surviving

spouses, and (iii) a non-U.S. tax qualified “supplementary pension plan” for 3 individuals who

were either former Genstar employees or their surviving spouses. [ITCAN Aff. ¶ 55]

II.    Events Giving Rise to the Canadian Proceeding

               15.    The Debtor and ITCO commenced the Canadian Proceeding as a result of

mounting claims and ongoing product liability and consumer litigation across Canada (the

                                                6
19-10771-scc           Doc 2      Filed 03/13/19       Entered 03/13/19 21:23:40               Main Document
                                                      Pg 7 of 12


“Tobacco Litigation”). In the aggregate, the plaintiffs in the Tobacco Litigation seek hundreds of

billions of dollars in damages, which exceed the Debtor’s total assets by many orders of magnitude.

Recently, the Quebec Court of Appeal substantially upheld a trial judgment in the maximum

amount of approximately C$13.6 billion (the “Damages Award”) arising from the May 27, 2015

judgment in the Letourneau and Blais class actions (bearing court file numbers 500-06-00070-983

and 500-06-000076-80). [ITCAN Aff. ¶¶ 6, 133, 139] ITCAN’s share of the Damages Award

alone is over C$9 billion. [ITCAN Aff. ¶ 139]

                    16.      The Quebec class actions are only two of approximately 20 significant

lawsuits currently pending against the Debtor in Canada.5 [ITCAN Aff. ¶ 143] Moreover, the

ongoing proceedings do not represent all of the potential claims brought or that could be brought

under applicable law in relation to the development, manufacturing, production, marketing,

advertising of, representations made in respect of, the purchase, sale, and use of, or exposure to

tobacco products (collectively, with the Tobacco Litigation, the “Tobacco Claims”). Although the

Debtor and ITCO have tried for years to manage the Tobacco Litigation, in light of the magnitude

of the Damages Award, the Debtor and ITCO were forced to initiate the Canadian Proceeding to

obtain, among other things, a stay of proceedings while they develop and institute a fair and

streamlined court-approved process for the quantification and resolution of all Tobacco Claims.

[ITCAN Aff. ¶ 7]




5
    A chart detailing the pending lawsuits is attached to the ITCAN Affidavit as Schedule A.


                                                           7
19-10771-scc     Doc 2        Filed 03/13/19    Entered 03/13/19 21:23:40     Main Document
                                               Pg 8 of 12


III.   Commencement of the Canadian Proceeding

               17.    On March 12, 2019, the Debtor and ITCO (together, the “CCAA Entities”)

filed an application in the Canadian Court for an Initial Order and related relief under the CCAA.

That same day, the Canadian Court issued the Canadian Order for Relief which, among other

things, stays proceedings against the CCAA Entities. Canadian Order for Relief at ¶¶ 18-21. In

addition, the Canadian Court expressly authorized the Monitor to seek the relief requested from

this Court in aid of the Canadian Proceeding. Id. at ¶ 62.

               18.    As provided in the Bishop Declaration, the Monitor has been advised by

counsel of the definition of a “foreign proceeding” under Bankruptcy Code section 101(23). As

provided in the Bishop Declaration, to the best of the Monitor’s knowledge, the Monitor is not

aware of any other “foreign proceeding” within the meaning of Bankruptcy Code section 101(23)

with respect to the Debtor.

IV.    Center of Main Interests of the Debtor

               19.    The center of main interests, or “COMI,” for the Debtor is in Canada. The

Debtor is organized under Canadian federal law pursuant to the CBCA and has its registered office

in Canada. [ITCAN Aff. ¶ 17]

               20.    Further, the majority of the Debtor’s revenue is generated in Canada

through Canadian sales to its subsidiary, ITCO. [ITCAN Aff. ¶ 4] The Debtor’s head office, its

senior management, and virtually all of its employees are in Canada. [ITCAN Aff. ¶¶ 4, 17, 45]

Also, the Debtor’s central decision-making function, both long-range and day-to-day, takes place

in Canada. [ITCAN Aff. ¶ 17]

               21.    Accordingly, pursuant to Bankruptcy Code section 1516(c), the Debtor is

entitled to the presumption that its COMI is Canada.



                                                  8
19-10771-scc         Doc 2       Filed 03/13/19       Entered 03/13/19 21:23:40               Main Document
                                                     Pg 9 of 12


                                              RELIEF SOUGHT

                  22.      By this Verified Petition, the Monitor seeks the following relief:

                           (a)      recognition pursuant to section 1517 of the Bankruptcy Code of the
                                    Canadian Proceeding as a “foreign main proceeding” as defined in
                                    section 1502(4) of the Bankruptcy Code;

                           (b)      recognition that the Monitor is the “foreign representative” on a final
                                    basis (as defined in section 101(24) of the Bankruptcy Code);

                           (c)      all relief automatically available pursuant to section 1520 of the
                                    Bankruptcy Code, including a stay of execution against the Debtor’s
                                    assets in the United States and express authorization from the Court
                                    for the Debtor to maintain its supply chain, inventory management
                                    and distribution processes and otherwise continue its activities in the
                                    United States in the ordinary course, and barring, enjoining, and
                                    staying, pursuant to section 362 of the Bankruptcy Code, any action
                                    to interfere with these assets, business operations or processes;

                           (d)      the extension of any provisional relief granted under section 1519(a)
                                    of the Bankruptcy Code pursuant to section 1521(a)(6); and

                           (e)      such other and further relief as is appropriate under the
                                    circumstances pursuant to sections 105(a) and 1507 of the
                                    Bankruptcy Code.6

                  23.      To the extent the relief requested herein exceeds the relief available to the

Monitor with respect to the Debtor pursuant to section 1520 of the Bankruptcy Code, the Monitor

requests this relief pursuant to sections 1507 and 1521(a)(1) and (2).

                  24.      In the event the Court were to determine the Canadian Proceeding is not a

foreign main proceeding, the Monitor requests that the Court nevertheless grant the relief requested

above pursuant to sections 1521 and 1507 of the Bankruptcy Code.




6
 The Monitor, on behalf of the Debtor, has filed separately its Application for Provisional Relief and declaration in
support of the Application for Provisional Relief, but reserves the right to request provisional relief on an expedited
basis in the event any actions are brought against the Debtor during the interim period, or as otherwise necessary.


                                                          9
19-10771-scc      Doc 2    Filed 03/13/19    Entered 03/13/19 21:23:40          Main Document
                                            Pg 10 of 12


                                      BASIS FOR RELIEF

               25.     For the reasons set forth herein and in the Memorandum of Law, the

Canadian Proceeding is entitled to recognition under section 1517 of the Bankruptcy Code. The

Canadian Proceeding is (i) a foreign proceeding within the meaning of Bankruptcy Code section

101(23) and (ii) a foreign main proceeding within the meaning of Bankruptcy Code section

1502(4). As described above, the Debtor’s registered office and its principal place of business are

located in Canada, which is the Debtor’s center of main interests within the meaning of Bankruptcy

Code section 1516(c). The Monitor is a foreign representative within the meaning of Bankruptcy

Code section 101(24). Moreover, the Verified Petition meets the requirements of Bankruptcy

Code section 1515.

               26.     The requested relief is also consistent with the goals of Chapter 15. The

Monitor is informed and submits that granting the relief sought herein will aid the Canadian

Proceeding and will best assure an opportunity for the Debtor to conduct an orderly reorganization

of its financial affairs. Through the Canadian Proceeding, the Debtor is seeking to maximize value

for the benefit of its stakeholders and to ensure the just treatment of all holders of claims against

and interests in the Debtor. These goals are aligned with the objectives of Chapter 15. See 11

U.S.C. § 1501(a)(3).

               27.     Moreover, granting recognition will promote the U.S. public policy of

respecting foreign proceedings as articulated in, inter alia, Bankruptcy Code sections 1501(a) and

1508 and does not violate section 1506. Thus, the conditions for recognition of the Monitor and

the Canadian Proceedings under Bankruptcy Code section 1517 have been satisfied.

               28.     Finally, having both substantial assets within the United States and a place

of business in the United States, the Debtor qualifies as a “debtor” under section 109(a) of the



                                                 10
19-10771-scc      Doc 2     Filed 03/13/19    Entered 03/13/19 21:23:40         Main Document
                                             Pg 11 of 12


Bankruptcy Code. Accordingly, the Debtor qualifies as a Chapter 15 debtor under applicable

Second Circuit authority.

                                             NOTICE

               29.     Notice of this Verified Petition will be provided to all parties listed on

Exhibit C to the Notice Application filed contemporaneously herewith.

                                     NO PRIOR REQUEST

               30.     The Monitor has not previously sought the relief requested herein from this

or any other court.

                                         CONCLUSION

               WHEREFORE, the Monitor respectfully requests that this Court (a) grant the relief

requested in this Verified Petition and enter an order in the form attached hereto as Exhibit E and

(b) grant such other further relief and additional assistance as this Court may deem just and proper.

Dated: March 13, 2019
       New York, New York


                                                      By: /s/_Jennifer Feldsher_________
                                                      Jennifer Feldsher
                                                      Mark E. Dendinger
                                                      BRACEWELL LLP
                                                      1251 Avenue of Americas
                                                      New York, New York 10020-1104
                                                      Telephone: (212) 508-6100
                                                      Facsimile: (212) 938-3837
                                                      Jennifer.Feldsher@bracewell.com
                                                      Mark.Dendinger@bracewell.com


                                                      Attorneys for FTI Consulting Canada Inc.
                                                      In its Capacity as Monitor and Foreign
                                                      Representative for the Debtor




                                                 11
19-10771-scc     Doc 2     Filed 03/13/19    Entered 03/13/19 21:23:40         Main Document
                                            Pg 12 of 12


       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge, information and belief.

      March 13, 2019
Date: - -----
Toronto, Canada




                                             Paul Bishop, LIT
                                             Senior Managing Director
                                             FTI Consulting Canada Inc.
